MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any
                                                                       Sep 10 2020, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of I.S. and J.S.                           September 10, 2020
(Children Alleged to be in Need                          Court of Appeals Case No.
of Services) and E.S. (Father);                          20A-JC-706
E.S. (Father),                                           Appeal from the Marion Superior
                                                         Court
Appellant-Respondent,
                                                         The Honorable Marilyn A.
        v.                                               Moores, Judge
                                                         The Honorable Danielle Gaughan,
Indiana Department of Child                              Magistrate
Services,                                                Trial Court Cause No.
                                                         49D09-1909-JC-2336
Appellee-Petitioner
                                                         49D09-1909-JC-2337
AND

Child Advocates, Inc.,
Appellee - Guardian ad Litem


Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020               Page 1 of 14
      May, Judge.

[1]   E.S. (“Father”) appeals the adjudication of his children, I.S. and J.S.,

      (collectively, “Children”), as Children in Need of Services (“CHINS”). He

      argues some of the trial court’s findings are not supported by the evidence and

      that the remaining findings do not support the juvenile court’s adjudication of

      Children as CHINS. We affirm.



                            Facts and Procedural History
[2]   J.T. (“Mother”) and Father are the parents of I.S., born July 20, 2008; and J.S.,

      born May 13, 2011. Mother was the custodial parent of Children, and Father

      exercised parenting time every other weekend and one evening a week. Father

      is married to A.S. (“Stepmother”), who has one daughter (“Stepsister”) who

      lives with Father and Stepmother.


[3]   On September 3, 2019, the Department of Child Services (“DCS”) received a

      report that J.S., then eight years old, had reported that I.S., then eleven years

      old, had touched him inappropriately in a sexual manner. DCS conducted an

      investigation, including interviews with Children, Mother, and Father, during

      which I.S. admitted she touched J.S. inappropriately while at Mother’s home.

      On September 5, 2019, DCS removed Children from Mother’s home and


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 2 of 14
      placed J.S. with Father. I.S. was placed first with other relatives, and then

      ended up in shelter care at Courage Center because no options for relative care

      existed at which there were no younger children.

[4]   On September 9, 2019, DCS filed a petition alleging Children were CHINS.

      The juvenile court held a fact-finding hearing on the CHINS petition on

      December 18, 2019. Mother admitted Children were CHINS at that hearing.

      The juvenile court took the admission under advisement until the completion of

      Father’s fact-finding hearing on December 23, 2019. Father was present at both

      fact-finding hearings and stipulated to the Children’s statements during their

      interviews, which included J.S.’s allegation of sexual abuse and I.S.’s admission

      that she was the perpetrator of that sexual abuse, but Father denied Children

      were CHINS. He proposed the custody arrangement be changed so that

      Children could live with him, Stepmother, and Stepsister. Father testified he

      planned to engage Children with therapists who were covered by his insurance.


[5]   However, at the time of Father’s proposal, Children had been active in

      individual therapy for approximately two-and-one-half months. I.S. was

      working with a Credentialed Sexually Abusive Youth Clinician (“CSAYC”) to

      address sexually maladaptive behavior, and J.S. was working with a therapist

      who specializes in trauma. Under Father’s plan, the Children would have to

      change therapists, which was not recommended by their current therapists

      because doing so would slow the progress already made in therapy.




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 3 of 14
[6]   Children’s therapists also agreed it would not be in either child’s best interests

      for Children to live in the same house. J.S.’s therapist testified that J.S. had not

      “made much progress towards reconciling his negative emotions about the

      abuse” and “he needs to work through that . . . those anger feelings that he has

      before he can go back to living with [I.S.].” (Tr. Vol. II at 79.) I.S.’s therapist

      recommended that her “treatment be completed before they’re placed together”

      because “[i]f [I.S.] has shown inappropriate behaviors in the past, which she

      reportedly has, then it’s . . . based on current research, unlikely that those

      behaviors would stop without the treatment having been completed.” (Id. at

      70.)


[7]   Father testified he had created a safety plan in the event Children were placed

      with him. In the plan, J.S. would have his own room, and I.S. would share a

      room with Stepsister. Father, who works in the evening, and Stepmother, who

      works during the day, would supervise Children by “watching them all day,

      every day.” (Id. at 46.) Father asked the juvenile court to not adjudicate

      Children as CHINS and grant him primary custody of Children. The juvenile

      court took the matter under advisement.

[8]   On January 21, 2020, the juvenile court entered its order adjudicating Children

      as CHINS. On February 19, 2020, the juvenile court held a dispositional

      hearing and the next day entered its dispositional decree. The court ordered

      that J.S. remain placed with Father, I.S. remain placed in shelter care at

      Courage Center, Children participate in individualized therapy, and Mother

      have visitation with Children.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 4 of 14
                                  Discussion and Decision
[9]    Father challenges Children’s adjudications as CHINS. A CHINS proceeding is

       civil in nature, so DCS must prove by a preponderance of the evidence that a

       child is a CHINS as defined by the juvenile code. In re N.E., 919 N.E.2d 102,

       105 (Ind. 2010). The CHINS petition was filed pursuant to Ind. Code § 31-34-

       1-1, which states:

               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


[10]   Under Indiana Code section 31-34-1-2, the State must prove that “the child’s

       physical or mental health is seriously endangered due to injury by the act or

       omission of the child’s parent, guardian, or custodian.” Under Indiana Code

       section 31-34-1-3, the State must prove the child was a victim of a sexual

       offense and “needs care, treatment, or rehabilitation that: (A) the child is not

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 5 of 14
       receiving; and (B) is unlikely to be provided or accepted without the coercive

       intervention of the court.”


[11]   A CHINS adjudication focuses on the needs and condition of the child, and not

       the culpability of the parent. In re N.E., 919 N.E.2d at 105. The purpose of a

       CHINS adjudication is not to punish the parent, but to provide proper services

       for the benefit of the child. Id. at 106. “[T]he acts or omissions of one parent

       can cause a condition that creates the need for court intervention.” Id. at 105.

       “A CHINS adjudication can also come about through no wrongdoing on the

       part of either parent[.]” Id.


               While we acknowledge a certain implication of parental fault in
               many CHINS adjudications, the truth of the matter is that a
               CHINS adjudication is simply that - a determination that a child
               is in need of services. Standing alone, a CHINS adjudication
               does not establish culpability on the part of a particular parent.
               Only when the State moves to terminate a particular parent’s
               rights does an allegation of fault attach. We have previously
               made it clear that CHINS proceedings are “distinct from”
               involuntary termination proceedings. The termination of the
               parent-child relationship is not merely a continuing stage of the
               CHINS proceeding. In fact, a CHINS intervention in no way
               challenges the general competency of a parent to continue a
               relationship with the child.
Id. (citations omitted).


[12]   When a juvenile court enters findings of fact and conclusions of law in a

       CHINS decision, we apply a two-tiered standard of review. In re Des. B., 2
N.E.3d 828, 836 (Ind. Ct. App. 2014). We first consider whether the evidence

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 6 of 14
       supports the findings and then whether the findings support the judgment. Id.

       We may not set aside the findings or judgment unless they are clearly

       erroneous. Id. Findings are clearly erroneous when the record contains no

       facts to support them either directly or by inference, and a judgment is clearly

       erroneous if it relies on an incorrect legal standard. Id. We give due regard to

       the juvenile court’s ability to assess witness credibility and do not reweigh the

       evidence; we instead consider the evidence most favorable to the judgment with

       all reasonable inferences drawn in favor of the judgment. Id. We defer

       substantially to findings of fact, but not to conclusions of law. Id. Unchallenged

       findings “must be accepted as correct.” Madlem v. Arko, 592 N.E.2d 686, 687

       (Ind. 1991).


                                       1. Challenged Findings
                                                   Finding 15

[13]   Father first challenges Finding 15, which states:


               15. Father stated that if the child in needs [sic] of services case
               closed and both [Children] were placed in his care, Father would
               be able to pay for therapy for [Children] through his insurance.
               Father, at the time of trial, had not identified therapists for
               [Children] and had no real therapeutic plan for [Children].


       (App. Vol. II at 172.) Father argues this finding “mischaracterizes the evidence

       presented.” (Br. of Appellant at 19.) Father directs us to his testimony

       regarding his plan for therapy for Children should the juvenile court deny

       DCS’s petition to declare Children as CHINS and release Children to Father’s


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 7 of 14
       custody. Father testified he understood the type of therapy Children needed

       and would continue that therapy should they be placed in his care. He

       indicated that he might continue therapy with Children’s current therapists and

       new therapists through his insurance, but he preferred to use a therapist covered

       by his insurance.

[14]   While Father had used an online directory to locate appropriate therapists and

       contacted Midtown Mental Health, he was unable to begin Children in that

       therapy until they were no longer under the DCS therapist’s care or the DCS

       therapist transferred Children to a therapist at Midtown Mental Health. Father

       contends he had a plan for Children’s therapeutic needs, but DCS’s intervention

       prevented him from enacting it.

[15]   However, the State also presented evidence that Father’s safety plan did not

       have a specific plan for therapy and that Father did not take J.S. to therapy

       multiple times because J.S. had violin lessons. Children’s current therapists

       testified that continuation of therapy was crucial to reuniting the family and

       that changing to a new therapist may result in setbacks in each child’s recovery.

       Father’s arguments are invitations for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re Des. B., 2 N.E.3d at 836

       (appellate court does not reweigh evidence or judge the credibility of witnesses

       on appeal). The State presented evidence to support the finding that Father did

       not have a sufficient plan for Children’s therapeutic needs should they be

       released into his care.



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 8 of 14
                                           Findings 12, 18, and 19

[16]   Father also challenges Findings 12, 18, and 19 of the juvenile court’s order.

       Those findings concern Father’s safety plan and state, in relevant part:

               12. Fathers [sic] plan is to have [Children] in his care and to
               ensure the [Children’s] safety with line of sight supervision,
               twenty-four hours a day, seven days a week.


                                                     *****


               18. . . . Father maintains the [Children] are not in need of
               services if they are placed in his care. Father contends that he
               and Step-mother can maintain line of sight supervision at all
               times to ensure [J.S.’s] safety. Fathers [sic] plan to have line of
               sight supervision at all times of both [Children] is unrealistic and
               would be for any parent. Father and Step-mothers [sic] hearing
               impairment creates an even greater obstacle to their ability to
               keep [J.S.] safe with [I.S.] residing in the same home.
               Additionally, therapists are recommending against [Children]
               residing in the same home at this time. Based on [I.S.’s] past
               sexual abuse of [J.S.], it is unlikely that those behaviors would
               not reoccur as she is only in the beginning stages of therapy.
               [I.S.’s] therapy must be completed before the siblings are placed
               together. [J.S.] has not made progress toward reconciling his
               negative emotions surrounding the abuse and his anger is
               directed at [I.S.]. [J.S.] is also only at the beginning stages of
               therapy. Placing [Children] together at this time puts [J.S.] at
               serious risk of additional emotional trauma as well as again being
               sexually abused by [I.S.].


               19. . . . Fathers [sic] plan to ensure the [Children’s] safety is
               insufficient. Fathers [sic] belief that there will be line of sight
               supervision of [Children] at all times is unrealistic. Fathers [sic]
               plan to have [I.S.] share a room with her step-sister is unwise and

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 9 of 14
               puts another child at risk. Father does not have therapy in place
               for [Children]. Father does not appear to fully understand the
               severity of [I.S.’s] behaviors and he is therefore unable to keep
               [Children] safe if they are placed in the same home before their
               therapy is completed.


       (App. Vol. II at 172-3.) Father agrees that a “line of sight” plan is “unrealistic,

       but he argues that was not the plan.” (Br. of Appellant at 22.) Instead, he

       claims that his safety plan was that Children would be monitored at all times.


[17]   Father directs us to his safety plan, wherein he provides for an “informed

       supervisor” who is an adult, “[f]ree of sex offending history,” “[f]ree of any

       denial” about the situation between Children, and free of illegal drugs and using

       alcohol “to the point of impairment.” (Ex. Vol. I at 26.) If an informed

       supervisor is not available, under the plan Father is responsible for securing

       “alternative supervision.” (Id.) The safety plan indicates J.S. is to not have

       unsupervised contact with I.S. “either directly or indirectly.” (Id.) The safety

       plan sets forth the same supervision requirements for I.S., adding that “I.S. will

       not be responsible to babysit or care- take for J.S.” (Id. at 27.)


[18]   While we agree the evidence does not support the characterization of Father’s

       supervision plan for Children as one of “line of sight,” we disagree with Father

       that his plan is sufficient. While Father contends that, under his safety plan

       “there would be no opportunity for sexual abuse to reoccur,” (Br. of Appellant

       at 23), that statement ignores the fact that he works at night, his wife works

       during the day, and there are no identified alternate caregivers for Children. He

       does not challenge the juvenile court’s findings that he does not fully
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 10 of 14
       understand the nature and severity of the incident that occurred between

       Children and his plan ignores Children’s therapists’ recommendations that

       Children not live together until they have completed therapy.

[19]   Further, on appeal, Father continues to argue that the risk of additional abuse

       by I.S. toward J.S. is not supported by the evidence, despite both therapists

       testifying to the contrary. J.S.’s therapist reported J.S. should not live with I.S.

       until J.S. is able to work past a pattern of “anger outburst[s] which involved

       yelling . . . [and] are directed at [I.S.] right now.” (Tr. Vol. II at 79.) I.S.’s

       therapist testified that she has not identified what led to I.S.’s abuse of J.S. and

       thus she cannot work toward keeping “it from happening again.” (Id. at 70.)

       I.S.’s therapist stated that the “[b]est practice” would be that I.S.’s “treatment

       must be completed before [Children] are placed together.” (Id.) Father

       maintains the fact that Children cannot be placed together until therapy is

       “completed” is a “vague and intrusive mandate which usurps a Father’s right to

       make his own parenting decisions about his family’s and children’s future.”

       (Br. of Appellant at 24.)


[20]   Father blames the sexual abuse incident between Children on Mother’s lack of

       supervision and contends he provided sufficient supervision for Children during

       his parenting time and can continue to provide supervision without DCS

       intervention. However, Father testified that he observed Children “[w]restling”

       and told them to “stop” and disciplined them prior to the incident, (Tr. Vol. II

       at 55), and Father’s admonishments did not ultimately prevent I.S. from

       sexually abusing J.S. While we agree that the characterization of Father’s plan

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 11 of 14
       as “line of sight” is not necessarily supported by the evidence, it does not

       change the fact that Father’s plan to constantly monitor Children while he is

       working, his wife is working, and without having identified appropriate

       alternative caregivers, in addition to seemingly minimizing the seriousness of

       the situation between Children, is insufficient to meet Children’s needs.

       Father’s arguments to the contrary are invitations for us to reweigh the

       evidence, which we cannot do. See In re Des. B., 2 N.E.3d at 836 (appellate

       court does not reweigh evidence or judge the credibility of witnesses on appeal).


                                        2. Conclusions of Law
[21]   Father challenges the juvenile court’s conclusions of law supporting its

       adjudication, and we simply determine whether the findings are sufficient to

       support the judgment. In re A.H., 751 N.E.2d 690, 695 (Ind. Ct. App. 2001),

       trans. denied. Father argues Children are not CHINS because the incident

       between Children happened when Children were unsupervised at Mother’s

       house and such an incident would not occur at Father’s house. Again, this

       argument ignores the testimony of Children’s therapists who noted each child

       needed specialized therapy to address what led to the sexual abuse, in I.S.’s

       case, and how to deal with the anger about the traumatic event, in J.S.’s case.

[22]   The fact that the sexual abuse incident between Children occurred while they

       were in Mother’s care and not Father’s care does not mean that DCS

       intervention is not necessary. See In re N.E., 919 N.E.2d at 105 (“the acts or

       omissions of one parent can cause a condition that creates the need for court


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 12 of 14
       intervention”). Father, who observed inappropriate behaviors between

       Children prior to the sexual abuse, did not seek treatment before J.S. was

       traumatized by I.S.’s actions, and Father now questions the recommendations

       of the therapists in place to help Children. Because of the incident at Mother’s

       house, Children now need therapy, and that therapy has not been provided by

       either parent, and thus the coercive intervention of the court is needed to

       provide that therapy.

[23]   Further, J.S., who was in Father’s care at the time of the juvenile court’s order,

       had missed multiple therapy sessions because Father took him to violin lessons

       instead, which indicates Father did not make therapy a priority. Based thereon,

       we cannot say that the juvenile court erred when it adjudicated Children as

       CHINS. See Matter of E.K., 83 N.E.3d 1256, 1261 (Ind. Ct. App. 2017) (“In

       order for a child to be a CHINS, DCS must prove not only that one or the other of

       the parents suffers from shortcomings, but also that the parents are unlikely to

       meet a child’s needs absent coercive court intervention.”) (emphasis added),

       trans. denied; and contra id. at 1262 (reversing CHINS adjudication because DCS

       did not prove coercive intervention of the court was necessary when parents

       had made great strides in addressing the issues that resulted in CHINS

       investigation, retained custody of their children, and were actively participating

       in treatment).



                                               Conclusion


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 13 of 14
[24]   We conclude DCS presented sufficient evidence to support Finding 15.

       Regarding Findings 12, 18, and 19, while we agree the characterization of

       Father’s supervision plan was incorrect, it does not change the evidence that his

       safety plan was insufficient to meet Children’s needs. Based on that evidence

       and the juvenile court’s other findings, we hold the juvenile court did not err

       when it adjudicated Children as CHINS. Accordingly, we affirm the juvenile

       court’s decision.

[25]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-706 | September 10, 2020   Page 14 of 14